Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors The Toro Company: We consent to use of our report dated December 21, 2007 incorporated by reference in this Form S-8, relating to the consolidated balance sheets of The Toro Company and subsidiaries as of October 31, 2007 and 2006, and the related consolidated statements of earnings, cash flows, and changes in stockholders’ equity and comprehensive income and the related financial statement schedule for each of the years in the three-year period ended October 31, 2007, and the effectiveness of internal control over financial reporting as of October 31, 2007, which report is included in the October 31, 2007 annual report on Form 10-K of The Toro Company. Our report refers to the Company’s adoption of the provisions of Statement of Accounting Standards No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans,” as of October 31, 2007. KPMG LLP /s/ KPMG
